PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and the respondent’s Amended Answer.
The claimant seeks payment of $1,442.37 for travel expenses while an employee of the respondent. In support of its claim, the claimant submitted travel expense account forms (WVTMP 5.0) with his Notice of Claim. The travel forms were not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. In its Amended Answer, the respondent admits the validity of the claim in the amount of $1,442.37, and states that there were sufficient funds expired in the appropriate fiscal year with which the travel expenses could have been paid.
In view of the foregoing, the Court makes an award to the claimant in the amount of $1,442,37.
*68Award of $1,442.37.